DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because lead lines are missing in Figures 1, 2, and 3A-3C (see 37 CFR 1.84q). The lead lines for reference characters 50 and 100 are ambiguous and are not pointing to specific structures; therefore, more specific lead lines are required. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 19 recites the limitation "the malleable memory section" in the last 2 lines of each claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of compact prosecution, the limitation “the malleable memory section” is interpreted to be the same structure as “an adjustable memory section” cited in the 2 lines preceding the citation of “the malleable memory section” in each of the claims 5, 12, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burney (US 6,602,072 B2) in view of Roberson (US 6,254,591 B1).
Regarding Claim 1, Burney discloses a positionable, removable, suction system (disposable high volume aspirator 10, Fig 1; col 6 ln 1-10) for use during a surgical procedure, wherein the system comprises: 
a suction hose (flexible conduit 16, fig 3), wherein the suction hose has a first end (26, fig 2) and a second end (24, fig 2);
a vacuum source connector (vacuum connection member 62, Fig 3) operatively connected to the first end of the suction hose(26, fig 2); 
and a suction device (fig 3) operatively connected to the second end of the suction hose (24, fig 2)., wherein the suction device (Fig 3) comprises; 
a suction head (28, Fig 3), 
a suction head connector (28 is attached to the second end 24 of the flexible conduit, Fig 3 col 6, ln 16) located on one end of the suction head (28, Fig. 3) and operatively connected to the second end of the suction hose (26, Fig 2), 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other end of the suction head (28, Fig. 3).
Burney is silent regarding a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end, and wherein the vacuum source connector is operatively connected to each of the first ends of the plurality of suction hoses and the suction head connector located on one end of the suction head operatively connected to each of the second ends of the plurality of suction hoses
Roberson teaches a plurality of suction hoses (Tube extension members 24A, 24B, 24C; Fig 1 Col 3 ln 45-58), wherein each of the plurality has a first end and a second end (Tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member, col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system disclosed by Burney to include a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end as taught by Roberson, because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson, col 3, ln 46-49). In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. 
Regarding Claim 2, Burney further discloses a vacuum source (source of vacuum having been connected to a distal end by means of a connection member, col 4 ln 49-50) operatively connected to the vacuum source connector (62, Fig. 3).
Regarding Claim 3, Burney further discloses a suction head opening (Evacuation recesses 40, Fig 4 col 6 ln 39-46) located adjacent to the suction head ridges (38, Fig. 3).
Regarding Claim 5, Burney further discloses a positioning device (Malleable wire member 18, Fig 3) located between the suction head connector (portion of suction head 28 that attaches to second end 24 of flexible conduit, Fig. 3) and the plurality of suction head ridges (38, Fig. 3), wherein the positioning device (18, Fig. 3) comprises; 
A vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig. 3) located adjacent to the suction head connector (portion of suction head 28 that attaches to second end 24 of flexible conduit, Fig. 3), 
An adjustable memory section (center of malleable wire member 18, Fig 3) located adjacent to the vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig. 3), 
And a suction head end (end of malleable wire member that is adjacent to the suction head 28, Fig. 3) located adjacent to the malleable memory section (center of malleable wire member 18, Fig. 3) and the plurality of suction head ridges (38, Fig. 3).
Regarding Claim 8, Burney discloses a suction system (disposable high volume aspirator 10, Fig 1; col 6 ln 1-10) for use during a surgical procedure, wherein the system comprises: 
a suction hose (flexible conduit 16, fig 3), wherein the suction hose has a first end (26, fig 2) and a second end (24, fig 2);
a vacuum source connector (vacuum connection member 62, Fig 3) operative connected to the first end of the suction hose (26, fig 2); 
and a suction device (fig 3) operatively connected to the second end of the suction hose (24, fig 2), wherein the suction device comprises; 
a suction head (28, Fig 3), 
a suction head connector (28 is attached to the second end 24 of the flexible conduit, Fig 3 col 6, ln 16) located on one end of the suction head and operatively connected to the second end of the suction hose, 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other end of the suction head (28, fig 3).
Burney is silent regarding a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end, and wherein the vacuum source connector is operatively connected to each of the first ends of the plurality of suction hoses and the suction head connector located on one end of the suction head operatively connected to each of the second ends of the plurality of suction hoses.
Roberson teaches a plurality of suction hoses (Tube extension members 24A, 24B, 24C; Fig 1 Col 3 ln 45-58), wherein each of the plurality has a first end and a second end (Tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member, col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system disclosed by Burney to include a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end as taught by Roberson, because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson, col 3, ln 46-49). In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. 
Regarding Claim 9, Burney further discloses a vacuum source (source of vacuum having been connected to a distal end by means of a connection member, col 4 ln 49-50) operatively connected to the vacuum source connector (62, Fig. 3).
Regarding Claim 10, Burney further discloses: a suction head opening (Evacuation recesses 40, Fig 4 col 6 ln 39-46) located adjacent to the suction head ridges (38, Fig. 3).
Regarding Claim 12, Burney further discloses a positioning device (Malleable wire member 18, Fig 3) located between the suction head connector (portion of suction head 28 that attaches to second end 24 for flexible conduit 16, Fig. 3)and the plurality of suction head ridges (38, Fig. 3), wherein the positioning device (18, Fig. 3) comprises; 
A vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig. 3) located adjacent to the suction head connector (portion of suction head 28 that attaches to second end 24 of flexible conduit, Fig. 3), 
An adjustable memory section (center of malleable wire member 18, Fig 3) located adjacent to the vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig. 3), 
And a suction head end located adjacent to the malleable memory section and the plurality of suction head ridges (38, Fig. 3).
Regarding Claim 15, Burney discloses a method of constructing a positionable, removable, suction system (disposable high volume aspirator 10, Fig 1; col 6 ln 1-10) for use during a surgical procedure, wherein the system comprises: 
providing a suction hose (flexible conduit 16, fig 3), wherein the suction hose has a first end (26, Fig. 2) and a second end (24, Fig. 2);
Attaching a vacuum source connector (vacuum connection member 62, Fig 3) to the first end of the suction hose (26, Fig. 2); 
and attaching a suction device (fig 3) to the second end of the suction hose (24, Fig. 2), wherein the suction device comprises; 
a suction head (28, Fig 3), 
a suction head connector (28 is attached to the second end 24 of the flexible conduit, Fig 3 col 6, ln 16) located on one end of the suction head and operatively connected to the second end of the suction hose, 
and a plurality of suction head ridges (plurality of furcations 38, Fig 3) located on the other end of the suction head (28, Fig. 3).
Burney is silent regarding a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end, and wherein the vacuum source connector is operatively connected to each of the first ends of the plurality of suction hoses and the suction head connector located on one end of the suction head operatively connected to each of the second ends of the plurality of suction hoses.
Roberson teaches a plurality of suction hoses (Tube extension members 24A, 24B, 24C; Fig 1 Col 3 ln 45-58), wherein each of the plurality has a first end and a second end (Tube extension members may also be separately formed and may be attached by a multi-port coupling, not shown, to the primary tube member, col 3, ln 52-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system disclosed by Burney to include a plurality of suction hoses, wherein each of the plurality of suction hoses has a first end and a second end as taught by Roberson, because the use of at least two extension or auxiliary tubes decreases the likelihood that any clogging or blockage may occur in the tubing assembly (as motivated by Roberson, col 3, ln 46-49). In the combination of Burney/Roberson, the suction hose of Burney would be modified to have a plurality of branching tubes as shown in Roberson. Therefore, the vacuum source connector of Burney would be connected to each of the first ends of the plurality of suction hoses through the unbranched portion of the suction hose, and each suction hose would have a suction head connector that is connected to the second end of each suction hose. 
Regarding Claim 16, Burney further discloses attaching a vacuum source (source of vacuum having been connected to a distal end by means of a connection member, col 4 ln 49-50) to the vacuum source connector (62, Fig. 3).
Regarding Claim 17, Burney further discloses a suction head opening (Evacuation recesses 40, Fig 4 col 6 ln 39-46) located adjacent to the suction head ridges (38, Fig. 3).
Regarding Claim 19, Burney further discloses a positioning device (Malleable wire member 18, Fig 3) located between the suction head connector (portion of suction head 28 that attaches to second end 24 of flexible conduit, Fig. 3) and the plurality of suction head ridges (38, Fig. 3), wherein the positioning device (18, Fig. 3) comprises; 
A vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig 3) located adjacent to the suction head connector (portion of suction head 28 that attaches to second end 24 of flexible conduit, Fig. 3), 
An adjustable memory section (center of malleable wire member 18, Fig 3) located adjacent to the vacuum tube end (end of malleable wire member that is adjacent to the flexible conduit 16, Fig. 3), 
And a suction head end (end of malleable wire member that is adjacent to the suction head 28, Fig. 3) located adjacent to the malleable memory section (center of malleable wire member 18, Fig. 3) and the plurality of suction head ridges (38, Fig. 3).
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burney in view of Roberson, and further in view of Falahee (US 2005/0054993 A1).
Regarding Claim 4, Burney/Roberson is silent whether the suction device further comprises: a suction head fastener located adjacent to the suction head connector.
Falahee teaches a suction head fastener (hook and loop backing 806, Fig 8 ¶[0022]) located adjacent to the suction head connector so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction device of Burney/Roberson to include a suction head fastener located adjacent to the suction head connector as taught by Falahee so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]).
Regarding Claim 6, Burney/Roberson is silent whether the suction head fastener further comprises: a hook and loop fastener.
Falahee teaches wherein the suction head fastener (806, Fig. 8) further comprises: a hook and loop fastener (806, Fig 8 ¶ [0022], so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction system of Burney/Roberson to include a suction head fastener comprising a hook and loop fastener as taught by Falahee so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶ [0022]).
Regarding Claim 7, Burney/Roberson is silent whether a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site.
Falahee teaches wherein a width of the suction head is larger than a width of the suction head connector (Flared intake area of distal head 808, Fig 8 ¶ [0022]) in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site (The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]). The flared intake area will have an increased area of effect and thus will evacuate more smoke and odors than a smaller sized intake area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system of Burney/Roberson so that a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site as taught by Falahee. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶ [0023]).
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burney in view of Roberson, and further in view of Falahee.
Regarding Claim 11, Burney/Roberson is silent whether the suction device further comprises: a suction head fastener located adjacent to the suction head connector.
Falahee teaches a suction head fastener (hook and loop backing 806, Fig 8 para [0022]) located adjacent to the suction head connector so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction device of Burney/Roberson to include a suction head fastener located adjacent to the suction head connector as taught by Falahee so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]).
Regarding Claim 13, Burney/Roberson is silent whether the suction head fastener further comprises: a hook and loop fastener.
Falahee teaches wherein the suction head fastener (806, Fig. 8) further comprises: a hook and loop fastener (806, Fig 8 para [0022]), so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶ [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction system of Burney/Roberson to include a suction head fastener comprising: a hook and loop fastener as taught by Falahee so that the pads may be slid or snapped to different points along the length of the tube, enabling the system to accommodate different types of retractors or other surgical instruments, as necessary, for smoke evacuation. (as motivated by Falahee, ¶ [0022]).
Regarding Claim 14, Burney/Roberson is silent whether a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site.
Falahee teaches wherein a width of the suction head is larger than a width of the suction head connector (Flared intake area of distal head 808, Fig 8 ¶[0022]) in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶ [0023]). The flared intake area will have an increased area of effect and thus will evacuate more smoke and odors than a smaller sized intake area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system of Burney/Roberson so that a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site as taught by Falahee. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶ [0023]).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burney in view of Roberson, and further in view of Falahee.
Regarding Claim 18, Burney/Roberson is silent whether the suction device further comprises: attaching a suction head fastener to the suction head connector.
Falahee teaches attaching a suction head fastener (hook and loop backing 806, Fig 8 para [0022]) to the suction head connector so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the suction device of Burney/Roberson to include attaching a suction head fastener to the suction head connector as taught by Falahee so that the evacuator may be attached to any type of handheld or stationary retractors, and does not hamper the operative tools (as motivated by Falahee, ¶ [0023]).
Regarding Claim 20, Burney/Roberson is silent whether a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site.
Falahee teaches wherein a width of the suction head is larger than a width of the suction head connector (Flared intake area of distal head 808, Fig 8 ¶ [0022]) in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶[0023]). The flared intake area will have an increased area of effect and thus will evacuate more smoke and odors than a smaller sized intake area.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction system of Burney/Roberson so that a width of the suction head is larger than a width of the suction head connector in order to assist in capturing as much smoke and odors as possible that are being produced at a surgical site as taught by Falahee. The flared intake area will assist with eliminating smoke rapidly, keeping the field of view clear (as motivated by Falahee, ¶ [0023]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEE FLYNN whose telephone number is (571)272-8255. The examiner can normally be reached Monday-Friday 7:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY L FLYNN/Examiner, Art Unit 4177                                                                                                                                                                                                        
/JESSICA ARBLE/Primary Examiner, Art Unit 3781